DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot due to the new reference(s) used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0366011 A1).

one or more first contacts adapted to establish an electrical connection with a power receiver device (using O1 through O4 ports to output power to a power receiving device);
one or more voltage sources (renewable energy source 22 and energy storage device 23) within the power source device (the mobile micro-grid system 100, 200, and 300 of Figures 1-3, respectively) adapted to generate a first voltage (from renewable energy source 22) and a second voltage higher than the first voltage (from the combination of renewable energy source 22 and energy storage device 23); and
a power control unit (control circuit 80) configured to select one of the first voltage or the second voltage for transmission over the electrical connection ([0035] where the “control circuit 80 separately controls on/off operations of the switch circuits SW1-SW18” to transmit either (1) from renewable energy source 22 or (2) from the combination of renewable energy source 22 and energy storage device 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0366011 A1), as applied to claim 8 above, and further in view of Toosi et al. (2018/0041826 A1).
Regarding Claim 13, Li et al. teaches all the limitations of the present invention, but does not explicitly disclose wherein the device is a case for a wireless electronic accessory.  
Toosi et al. teaches in Figure 1a wherein the device is a case (8) for a wireless electronic accessory (1).  
It would have been obvious to one of ordinary skill in the art to use the teachings of Toosi et al. with the system of Li et al. for the purpose of providing an intended use of the power system in Li et al.  Toosi et al.: Abstract. 

Allowable Subject Matter
Claims 1-7 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a system for resetting a wireless device, comprising:
wherein the first electronic device includes a power control unit, wherein the power control unit is configured to select one of the first voltage or the second voltage for transmission; and
wherein the second electronic device is adapted to perform a reset when the second voltage is transmitted by the first device over the electrical connection;
in combination with all the other claimed limitations.


Regarding Claim 14, the prior art does not disclose, teach or suggest a power receiving device, comprising;
circuitry configured to differentiate a first voltage level received over the electrical connection from a second voltage level, higher than the first voltage level, wherein the second voltage level initiates a reset of firmware in the power receiving device,
wherein the circuitry comprises a Zener diode activated by the second voltage level to initiate the reset of firmware in the power receiver device;
in combination with all the other claimed limitations.
Claims 15-18 are allowed for depending from Claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

in combination with all the other claimed limitations.
Claims 10-12 are objected to for depending from Claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DIANA J. CHENG/Examiner, Art Unit 2849